       Case 2:20-cv-01163-DMC Document 15 Filed 12/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    XIONG LOU MAI,                                     No. 2:20-CV-1163-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).

20   Pending before the Court is the parties’ stipulation, ECF No. 14, for an extension of time for

21   Plaintiff to file a dispositive motion. Good cause appearing therefor, the parties’ stipulation is

22   approved. Plaintiff’s dispositive motion is due by January 6, 2021. All other scheduling

23   deadlines are extended accordingly.

24                  IT IS SO ORDERED.

25

26   Dated: December 17, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
